http://www.va.gov/vetapp16/Files4/1630403.txt




Citation Nr: 1630403	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  14-25 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2005 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned by videoconference at the Portland, Oregon RO in January 2015.  A Board Hearing Transcript (Tr.) has been associated with the claims file.

The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran currently has a thoracic spine disability, and evidence indicates that it is as likely as not a result of an in-service injury.

2.  The Veteran currently has a bilateral knee disability, and evidence indicates that it is as likely as not a result of an in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracic spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he has a thoracic spine disorder and a bilateral knee disorder which were caused by strain from exertion in service.  The Veteran testified in January 2015 that he had long hikes carrying heavy equipment during his field training and that it caused him to have pain in his back and knees.  Board Hearing Tr. at 4-5, 7-8.  He stated that in 2010 he noticed that the pain he experienced during training had returned and that he now has radiating back pain and pain and popping in his knees.  Id. at 6, 10.

The Veteran's former colleague submitted a statement stating that the Veteran had knee problems while on active duty although he did not seek treatment for his knees at that time, and his wife submitted a statement describing the Veteran's regular back pain which started in February 2010.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

After reviewing all of the evidence of record, the Board finds that the criteria for establishing entitlement to service connection for a thoracic spine disability and a bilateral knee disability have been met.

The Veteran has been found to have current disabilities of the thoracic spine and knees.  A July 2013 letter from private physician L.B. stated that the Veteran's symptoms were related to patellofemoral syndrome with patellar tendonitis.  Private treatment records show that the Veteran has been treated in for upper back pain, thoracolumbar scoliosis, and bilateral knee pain.  The October 2012 VA examiner diagnosed the Veteran with chronic thoracic strain with mild dextroscoliosis, and the January 2014 VA examiner diagnosed the Veteran with activities-related patellofemoral pain with normal objective findings, although there was slightly decreased range of motion flexion in both knees.

The Board also finds that it is as likely as not that he incurred in-service injury to his back and knees.  His statements regarding experiencing back and knee pain while training with heavy combat equipment is credible and consistent with his service as an Infantry Assaultman.  The Veteran's service treatment records also show that in his June 2009 Report of Medical History, he checked "yes" for recurrent back pain or back problems and for swollen or painful joints, and the Report of Medical Assessment noted back pain for the past 3 years.

Lastly, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current symptomatology is related to his service.  A January 2013 letter from the Veteran's physical therapist discussed the Veteran's deployment in the Persian Gulf and the heavy loads and body armor that he was required to carry.  The therapist discussed medical literature that has documented the medical risks from hauling heavy combat equipment, and stated that there was "validated evidence that hauling heavy loads places an individual at risk for injury."

The Veteran also submitted a July 2013 letter from his private physician.  The physician wrote that the Veteran's chronic back and knee pain was "likely acquired during active duty," as it was a "common injury in long distance walkers and runners as a result of an acquired imbalance in the quadriceps muscles."  He additionally stated that "frequent carrying of heavy loads on his back exacerbated his condition and contributes to a chronic thoracic strain."

A September 2013 letter from another private physician stated that the Veteran had a current diagnosis of sprain/strain of the thoracic spine, and that due to his history of pain onset with carrying heavy packs in service, the problem likely was related to his service.

The Board does acknowledge that the October 2012 and January 2014 VA examiners came to differing conclusions regarding the Veteran's back and knee disorders, and their opinions weigh against the claims.  However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

The Board therefore finds that the evidence is at least in equipoise regarding the relationship of the Veteran's thoracic spine disability and bilateral knee disability and his service.  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for a thoracic spine disability and for a bilateral knee disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a thoracic spine disability is granted.

Entitlement to service connection for a bilateral knee disability is granted.



____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs